
	
		II
		110th CONGRESS
		2d Session
		S. 2847
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2008
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Federal Home Loan Bank Act to allow Federal
		  home loan banks to invest surplus funds in student loan securities and make
		  advances for student loan financing, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Emergency Student Loan Market
			 Liquidity Act.
		2.Emergency student
			 loan market liquidityThe
			 Federal Home Loan Bank Act (12 U.S.C. 1421 et seq.) is amended—
			(1)by redesignating
			 section 30 as section 31; and
			(2)by
			 inserting after section 29, the following new section:
				
					30.Emergency
				authority
						(a)Investment of
				surplusSuch part of the
				assets of each Federal home loan bank (except reserves and amounts provided for
				in subsection (g) of section 11) as are not required for advances to members,
				may be invested in student loan-related securities in addition to the other
				investments described in subsection (h) of such section.
						(b)CollateralFor purposes of section 10(a)(3), the
				following shall be considered eligible collateral in addition to the other
				categories of eligible collateral described in such section:
							(1)Student loan-related securities.
							(2)Student loans.
							(c)Long-term
				advancesNotwithstanding
				section 10(a)(2), any Federal home loan bank may make secured long-term
				advances upon sufficient collateral for purposes of providing funds to any
				member for financing the origination of student loans or the purchase or
				financing of student loan-related securities.
						(d)DefinitionsFor purposes of this section, the following
				definitions shall apply:
							(1)Student
				loan-related securityThe term student loan-related
				security means a security that—
								(A)is rated in 1 of
				the 3 highest rating categories (without regard to any refinement or gradation
				of such rating category by a numerical modifier or otherwise) by at least one
				nationally recognized statistical rating organization; and
								(B)is described in at
				least 1 of the following clauses:
									(i)Represents an
				interest in student loans.
									(ii)Is a bond, note
				or other obligation payable from and secured by an interest in student
				loans.
									(iii)Is a bond, note
				or other obligation that—
										(I)is part of an
				issue of securities issued for the purpose of providing funds to purchase or
				originate student loans; and
										(II)will be payable
				from and secured by an interest in such student loans.
										(2)Interest in
				student loansThe term interest in student loans
				includes ownership rights in, or certificates of interest or participation
				interests in, such student loans or the promissory notes evidencing such
				student loans and rights designated to assure servicing of such promissory
				notes, or the receipt or timely receipt of amounts payable and under such
				promissory notes or the timely distribution thereof to the holders of such
				interest.
							(3)Student
				loanThe term student
				loan means any loan made under subtitle B of title IV of the Higher
				Education Act of 1965 (whether to a student, the parents of a student, or a
				consolidating borrower).
							(e)Temporary nature
				of relief
							(1)Effective
				periodExcept as provided in
				paragraph (2), this section shall be effective for investments and advances
				made between February 1, 2008, and the end of the 2-year period beginning on
				the date of the enactment of the Emergency Student Loan Market Liquidity
				Act.
							(2)ExceptionNotwithstanding
				the expiration of the effective period of this section—
								(A)any investment by any Federal home loan
				bank under subsection (a) in any student loan-related security shall remain an
				authorized investment of such bank through the maturity of such security;
				and
								(B)any student loan-related securities or
				student loans held by any Federal home loan bank as collateral under subsection
				(b) for an advance to a member under subsection (c) may continue to be held by
				the bank as security until the advance matures or is otherwise repaid or
				extinguished.
								.
			
